


Execution Version












PARTICIPATION AGREEMENT




between






NATTYMAC, LLC
(“Seller”)


and


CITIZENS BANK AND TRUST COMPANY
(“Participant”)








April 23, 2015










PARTICIPATION AGREEMENT
THIS PARTICIPATION AGREEMENT (the “Agreement”) is entered into and made
effective as of April 23, 2015 (the “Effective Date”), by and between NATTYMAC,
LLC, an Indiana limited liability company having a principal place of business
at 9190 Priority Way West Drive, Suite 300, Indianapolis, Indiana 46240
(“Seller”), and Citizens Bank and Trust Company, a Missouri bank, having an
office at 515 Washington Street, Chillicothe, Missouri 64601 (“Participant”).
WITNESSETH:
WHEREAS, Seller has entered into a certain Mortgage Warehouse Loan and Security
Agreement, dated _____________ (the “Warehouse Agreement”), wherein Seller will
from time to time make loans (each, a “Warehouse Loan,” and collectively, the
“Warehouse Loans”) to ________________, a(n) ________ __________ (“Warehouse
Borrower”), for the origination of qualifying, single-family mortgage loans
through funds advanced under the Warehouse Loan, including conforming Federal
National Mortgage Association (“FNMA”) loans, Federal Home Loan Mortgage
Corporation (“FHLMC”) loans, and loans insured by the Federal Housing
Administration (“FHA”) or guaranteed by the Veterans Administration (“VA”) or
United States Department of Agriculture (“USDA”), and for the origination of
certain Mortgage Loans which comply with all applicable Agency requirements
other than loan amount (each, a “Jumbo Loan”), but specifically excluding any
and all construction loans, loans secured by manufactured homes or
co-operatives, and high-cost loans (hereinafter referred to individually as a
“Mortgage Loan” and collectively as the “Mortgage Loans”) (“FNMA”, “FHLMC”,
“FHA”, “VA”, and “USDA” are hereinafter from time to time referred to
individually as an “Agency” or collectively as the “Agencies”);
WHEREAS, Seller wishes to sell to Participant, and Participant wishes to
purchase from Seller, an undivided beneficial ownership interest in the
Warehouse Loans in an aggregate amount not to exceed at any time the “Warehouse
Borrower Lending Limit” set forth in the Transaction Terms Letter of even date
executed by Seller and Participant setting forth certain specific terms, and any
additional terms, with respect to this Agreement (the “Transaction Terms
Letter”); and
WHEREAS, Seller wishes to sell to Participant, and Participant may determine to
purchase from Seller, undivided beneficial ownership interests in other
warehouse loan agreements and warehouse loans originated by Seller to borrowers
other than Warehouse Borrower which, in the aggregate, do not exceed the
“Aggregate Participation Limit” set forth in the Transaction Terms Letter.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Seller and Participant agree as follows:
1.OWNERSHIP INTEREST; PARTICIPATION CERTIFICATE.
1.1    Acquisition by Participant.
(a)    Subject to the terms and conditions of this Agreement and in reliance on
representations, warranties and covenants contained herein, Participant
establishes with Seller the terms on which Participant shall purchase an
undivided beneficial ownership interest in each Warehouse Loan. The percentage
of Participant’s undivided interest in each Warehouse Loan shall be determined
as set forth on the Participation Certificate, hereinafter defined (the
“Ownership Interest”).
(b)    Each date that funds are advanced to Warehouse Borrower to originate a
Mortgage Loan pursuant to the Warehouse Agreement is referred to as a “Funding
Date,” and each such advance of funds is referred to as an “Advance.” The
purchase of an Ownership Interest in each Warehouse Loan shall be subject to (1)
Participant’s review and approval of the Mortgage Loan Documents (hereinafter
defined) and such other documents relating to the Mortgage Loan that will be
originated with the proceeds of such Warehouse Loan as Participant deems
appropriate, (2) Participant’s satisfaction with Warehouse Borrower’s ability to
dispose of the Mortgage Loan that will be originated with the proceeds of such
Warehouse Loan through a sale or securitization of the Mortgage Loan pursuant to
one or more binding agreements with an independent third party or parties to an
investor acceptable to Participant (the “Investor”), (3) Participant’s
satisfaction with the Warehouse Borrower’s creditworthiness, and (4) the
Warehouse Loan and Mortgage Loan having terms acceptable to Participant.
(c)    Participant hereby commits to purchase during the term of this Agreement
an Ownership Interest in each Warehouse Loan to Warehouse Borrower, provided
that, as of the time of the applicable Advance, (1) each of the conditions in
Section 1.1(b) has been satisfied or waived by Participant, (2) the Seller’s
representations, warranties and covenants at Section 2.1 are accurate, (3) the
representations, warranties and covenants at Section 2.2 with respect to the
Mortgage Loan that will be originated with such Advance are accurate, and (4)
the Advance will not cause the Warehouse Borrower Lending Limit or the Aggregate
Participation Limit to be exceeded. Participant acknowledges that its commitment
to purchase Ownership Interests pursuant to this Section 1.1(c) is binding on
Participant, and that Seller may rely on such commitment in originating each
Warehouse Loan to the Warehouse Borrower, during the term of this Agreement. For
the avoidance of doubt, this Agreement obligates Purchaser to purchase Ownership
Interests only in Warehouse Loans originated by Seller to the Warehouse Borrower
identified in the second introductory paragraph of this Agreement and does not
obligate Purchaser to purchase ownership interests in warehouse loans originated
by Seller to any other person.
1.2    Pro Rata Sharing of Credit Risk. It is the intention of the parties that
the transaction described in this Agreement shall result in the pro rata sharing
of credit risk between Seller and Participant with respect to each Warehouse
Loan in proportion to their respective Ownership Interests.
1.3    Seller to Assign Warehouse Loan and Mortgage Loan Documents. Subject to
compliance with the requirements of the Investor, Seller shall transfer and
assign to Participant and deliver to Participant or at Participant’s election,
Participant’s agent or custodian, originals or copies when deemed acceptable by
Participant of (i) all documents relating to the Warehouse Agreement, including
the Line of Credit Promissory Note executed by Warehouse Borrower and any
related UCC financing statements or other instruments evidencing the security
interest granted by Warehouse Borrower to Seller thereunder, within two (2)
business days of the date hereof, and (ii) upon the Warehouse Borrower’s request
for a Warehouse Loan to originate a particular Mortgage Loan, all documents with
respect to such Mortgage Loan including, without limitation, the related
promissory mortgage note (“Note”), Mortgage or Deed of Trust (the “Mortgage”),
other security documents, title and hazard insurance policies and Closing
Protection Letter (the “Mortgage Loan Documents”). The transfer and assignment
of the Note shall be by an assignment in blank executed by Seller and/or
Warehouse Borrower pursuant to security procedures and in accordance with
industry standards.
1.4    Examination of Mortgage File. Prior to each Funding Date, if requested to
do so by the Participant, the Seller shall deliver to the Participant or its
designee, for examination, copies of the Mortgage Loan Documents to be executed
by the mortgagor and the Warehouse Borrower pertaining to the Mortgage Loan to
be originated on such Funding Date.
1.5    Participation Certificates.
(a)    Immediately upon the purchase by Participant of an Ownership Interest in
a Warehouse Loan, Seller shall deliver to Participant an original certificate
evidencing such Ownership Interest, substantially in the form attached hereto as
Exhibit A (“Participation Certificate”), setting forth: (i) the principal amount
of the applicable Warehouse Loan; (ii) Participant’s Ownership Interest in such
Warehouse Loan; (iii) the purchase price of the Ownership Interest, and (iv)
such other data as Participant may from time to time request.
(b)    Seller shall maintain at its office a certificate register (the
“Certificate Register”) showing all pertinent information with respect to the
Participation Certificate.
(c)    Seller shall provide a copy of the Certificate Register to Participant
upon request.
(d)    The Participation Certificate may be re-issued in the event of a transfer
by Participant. Prior to due presentation of the Participation Certificate for
registration of transfer, Seller shall treat Participant as the owner of such
Participation Certificate and the Ownership Interest relating thereto.
(e)    In the event of any mutilated, lost, destroyed, or stolen Participation
Certificate, Seller shall execute and deliver to Participant a replacement
Participation Certificate of like tenor and interest, in the absence of notice
that such Participation Interest has been acquired by a bona fide purchaser,
upon Participant: (i) either surrendering any mutilated Participation
Certificate to Seller, or (ii) providing evidence to Seller’s satisfaction of
the loss, destruction, or theft of any Participation Certificate, as applicable,
and delivering a representation regarding such loss, destruction or theft,
together with such indemnity as may be required by Seller. Any replacement
Participation Certificate issued as provided herein shall constitute, absent
fraud, complete and indisputable evidence of ownership of the Ownership Interest
as if originally issued, whether or not the mutilated, destroyed, lost, or
stolen Participation Certificate shall be subsequently found at any time. Seller
may assess a reasonable charge for the re-issuance of a Participation
Certificate as provided herein.
2.    REPRESENTATIONS, WARRANTIES AND COVENANTS.
2.1    General Representations, Warranties and Covenants of Seller. Seller
represents, warrants, and covenants to Participant that, upon execution of this
Agreement and on each date that a Warehouse Loan is funded and an Ownership
Interest therein is sold to Participant:
(a)    Seller is duly organized, and is and shall continue to be existing, under
the laws of the jurisdiction of its organization.
(b)    Seller is, and to the extent necessary to perform its obligations under
this Agreement shall continue to be, duly authorized and qualified to transact
business in all jurisdictions where it conducts business or is not required to
be so authorized; Seller possesses and shall continue to possess all requisite
authority, power, licenses, permits, franchises, and approvals to conduct its
business and to execute, deliver, and comply with its obligations under this
Agreement.
(c)    The execution, delivery and performance of this Agreement by Seller will
not: (i) violate the articles of organization or operating agreement of Seller
or any resolution or other instrument governing its operations or any laws which
violation could have any material adverse effect upon the validity, performance,
and enforceability of any of the terms of this Agreement applicable to Seller,
or (ii) constitute a default (or any event which, with notice or lapse of time
or both, would constitute a default) under any contract, agreement, or other
instrument to which Seller is a party or which is applicable to any of its
assets.
(d)    This Agreement constitutes a valid, legal, and binding obligation of
Seller, enforceable in accordance with its terms and no consent, approval or
authorization of any governmental authority is required for the execution,
delivery or performance of, or compliance by Seller with, this Agreement or the
consummation of any other transaction contemplated hereby, except as has been
duly obtained.
(e)    As of the date of the Warehouse Agreement, Seller has collected and
reviewed information regarding Warehouse Borrower in accordance with Seller’s
underwriting guidelines in effect as of such date.
(f)    As of each Funding Date, Seller has confirmed that, based upon Seller’s
review of the information provided to Seller by the Warehouse Borrower, the
applicable Mortgage Loan is eligible for purchase by an Investor.
2.2    Mortgage Loan Representations, Warranties and Covenants of Seller. Seller
further represents, warrants, and covenants to Participant that the Warehouse
Agreement provides for Warehouse Borrower to represent and warrant to Seller
with respect to each Mortgage Loan originated with an Advance, as of the
applicable Funding Date, that:
(a)    The information pertaining to such Mortgage Loan set forth in the request
for an Advance submitted by Warehouse Borrower with respect thereto (“Request
for Advance”) is true, correct and complete to the best of Warehouse Borrower’s
knowledge.
(b)    Warehouse Borrower has not advanced funds, or induced, solicited or
knowingly received any advance of funds from a party other than the owner of the
Mortgaged Property, directly or indirectly, for the payment of any amount
required by the Mortgage Loan and there has been no delinquency in any payment
by the mortgagor thereunder.
(c)    There are no delinquent taxes, ground rents, water charges, sewer rents,
assessments or other outstanding charges affecting the Mortgaged Property.
(d)    The terms of the Note and the Mortgage have not been impaired, waived,
altered or modified in any respect. No mortgagor has been released, in whole or
in part.
(e)    The Note and the Mortgage are not subject to any right of rescission,
set-off, abatement, diminution, counterclaim or defense, including the defense
of usury, nor will the operation of any of the terms of the Note or the
Mortgage, or the exercise of any right thereunder, render the Note or the
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, abatement, diminution, counterclaim or defense, including
the defense of usury, and no such right of rescission, set-off, abatement,
diminution, counterclaim or defense has been asserted with respect thereto.
(f)    All improvements constituting a part of the Mortgaged Property are
insured by an insurer acceptable to the applicable Agency and generally
acceptable to prudent mortgage lending institutions against loss by fire and
such other risks as may be included in the broad form of extended insurance
coverage, as may be available from time to time, and such other hazards as are
customary in the area where the Mortgaged Property is located, in an amount
which is at least equal to the maximum insurable value of the improvements
constituting a part of the Mortgaged Property. If the Mortgaged Property is in
an area then identified in the Federal Register by the Flood Emergency
Management Agency as having special flood hazards (and such flood insurance is
then available), there is in effect a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
with a financially responsible insurance carrier acceptable to the applicable
Agency, in an amount representing coverage not less than the maximum amount of
insurance which is available under the Flood Disaster Protection Act of 1973, as
amended. All such individual insurance policies (collectively, the “hazard
insurance policy”) contain a “standard” or “New York” mortgagee clause naming
the Warehouse Borrower, its successors and assigns as mortgagee, provide for at
least 30 days’ prior written notice to the Warehouse Borrower of any
cancellation thereof, and all premiums thereon have been paid. The Mortgage
obligates the mortgagor thereunder to maintain the hazard insurance policy at
the mortgagor’s cost and expense, and upon the mortgagor’s failure to do so,
authorizes the holder of the mortgage to obtain and maintain such insurance at
the mortgagor’s cost and expense and to seek reimbursement therefor from the
mortgagor.
(g)    Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity or disclosure laws
applicable to the Mortgage Loan have been complied with.
(h)    The Mortgage has not been satisfied, canceled, subordinated or rescinded,
and the Mortgaged Property has not been released from the lien of the Mortgage,
in whole or in part, nor has any instrument been executed that would effect any
such satisfaction, cancellation, subordination, rescission or release.
(i)    Unless otherwise agreed to by Seller with respect to any Mortgage Loan,
the mortgagor has fee simple estate in and to the Mortgaged Property and the
Mortgaged Property consists of real property that complies with applicable
Agency requirements, all of which constitutes real property under the laws of
the State in which the Mortgaged Property is located and Warehouse Borrower is
qualified to do business.
(j)    The Mortgage is a valid, subsisting and enforceable first priority lien
on the Mortgaged Property (including, without limitation, all buildings
constituting a part of the Mortgaged Property and all installations and
mechanical, electrical, plumbing, heating and air conditioning systems located
in or affixed to such buildings, and all additions, alterations and replacements
made at any time with respect to the foregoing). Such lien is subject only to
(a) the lien of current real property taxes and assessments not yet due and
payable, (b) covenants, conditions and restrictions, rights of way, easements
and other matters of public record as of the date of recording which are (i)
acceptable to mortgage lending institutions generally and, in the case of a
Mortgage Loan insured by the FHA or guaranteed by the VA, USDA or RHS, to the
FHA, VA, USDA or RHS, (ii) specifically referred to in the lender’s title
insurance policy delivered to Warehouse Borrower and (iii) referred to or
otherwise considered in the appraisal made for Warehouse Borrower or which do
not adversely affect the appraised value of the Mortgaged Property as set forth
in such appraisal and (c) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the Mortgage, the use, enjoyment, value or
marketability of the related Mortgaged Property or, in the case of a Mortgage
Loan insured by the FHA or guaranteed by the VA, USDA or RHS, prevent
realization of the benefits provided by any FHA insurance or VA, USDA or RHS
guaranty. Any security agreement, chattel mortgage or equivalent document
related to and delivered in connection with the Mortgage Loan establishes and
creates a valid, subsisting and enforceable first priority lien and first
priority security interest on the property described therein.
(k)    The Note and the Mortgage are genuine, and each is the legal, valid and
binding obligation of the maker thereof, enforceable in accordance with its
terms, except as the enforceability thereof may be limited by applicable
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally.
(l)    All parties to any agreement affecting the Mortgage Loan, including, but
not limited to, the Note and Mortgage, had legal capacity to enter into such
agreement and to execute and deliver such agreement and each such agreement has
been duly and properly authorized, executed and delivered by such parties.
(m)    The proceeds of the Mortgage Loan have been fully disbursed and there is
no obligation or requirement for future advances thereunder by the holder of the
Mortgage Loan, and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefor have
been complied with.
(n)    Except as otherwise described in writing to Seller, the Note and the
Mortgage have not been assigned or pledged by the Warehouse Borrower except to
Seller as provided in the Warehouse Agreement. The Warehouse Borrower or its
agent, and, in the case of a Mortgage Loan originated by one of Warehouse
Borrower’s correspondents, Warehouse Borrower’s correspondent and its agent, or
the title company or other closing agent handling the closing of the Mortgage
Loan, has had continuous sole and complete possession of all the Mortgage Loan
Documents in the Mortgage File prior to the Closing Date. At the time of the
pledge of the Mortgage Loan to Seller, the Warehouse Borrower had good and
marketable title thereto.
(o)    In the case of a Mortgage Loan which complies with all applicable Agency
requirements (a “Conforming Mortgage Loan”), (a) the Loan-to-Value Ratio either
(i) is not more than 80% or (ii) is not more than 95% and the excess over 80% is
and will be insured by a policy of primary mortgage guaranty insurance issued by
a mortgage guaranty insurer acceptable to FNMA or FHLMC until the Loan-to-Value
Ratio is reduced below 80% or otherwise meets guidelines for an applicable FNMA
or FHLMC product (i.e., DU Refi Plus), (b) the mortgage interest rate for the
Mortgage Loan as set forth in the Request for Advance is net of any such
insurance premium and (c) all provisions of any primary mortgage guaranty
insurance policy have been and are being complied with and such policy is in
full force and effect and all premiums due thereunder have been paid. Any
Mortgage Loan subject to any such policy of primary mortgage guaranty insurance
obligates the mortgagor thereunder to maintain such insurance and to pay all
premiums and charges in connection therewith. In the case of a Mortgage Loan
which complies with all applicable Agency requirements other than loan amount (a
“Nonconforming Mortgage Loan”), the Loan-to-Value Ratio is within the agreed
upon limits established between Seller and Warehouse Borrower for Nonconforming
Loans (an “Eligible Nonconforming Loan”).
(p)    Each Conforming Mortgage Loan is covered by an American Land Title
Association form of lender’s title insurance policy or other generally
acceptable form of title insurance policy acceptable to the applicable Agency
(and, in the case of a Mortgage Loan insured by the FHA or guaranteed by the VA,
USDA or RHS, the FHA, VA, USDA or RHS, as the case may be), issued by a title
insurer acceptable to the applicable Agency and qualified to do business in the
state of the Mortgaged Property, insuring the Warehouse Borrower, its successors
and assigns, as to the first priority lien of the Mortgage in the original
principal amount of the Mortgage Loan. Each Nonconforming Mortgage Loan is
covered by a form of lender’s title insurance policy required for an Eligible
Nonconforming Loan. In each case, the Warehouse Borrower is the sole insured
under such lender’s title insurance policy, and such lender’s title insurance
policy is in full force and effect. No claims have been made under such lender’s
title insurance policy and no holder of the Mortgage Loan, including the
Warehouse Borrower, has done or omitted to do anything which would impair the
coverage of such lender’s title insurance policy.
(q)    If the Mortgage Loan is insured by the FHA or guaranteed by the VA, it
shall be either (i) guaranteed by the VA to the maximum extent permitted by law
for a veteran who has not used any part of his entitlement and the uninsured
portion thereof upon origination was not more than 75% of the original principal
amount of the Mortgage Loan or (ii) fully insured by the FHA and all necessary
steps have been taken to make and keep such guaranty or insurance valid, binding
and enforceable, and such guaranty or insurance is the valid, binding and
enforceable obligation of the VA or the FHA, as the case may be, to the full
extent thereof, without surcharge, set-off or defense.
(r)    There is no default, breach, violation, or event of acceleration existing
under the Note or Mortgage and no event which, with the passage of time or the
giving of notice, or both, would constitute such a default, breach, violation or
event of acceleration; and neither the Warehouse Borrower nor any person having
or having had an interest therein has waived any such default, breach, violation
or event of acceleration.
(s)    There are no mechanics’ or similar liens or claims which have been filed
for work, labor or material (and no rights are outstanding that could give rise
to any such lien) affecting the related Mortgaged Property which are or may be
liens prior to, or equal to or coordinate with, the lien of the related Mortgage
and the Mortgage requires the mortgagor promptly to cause any such liens, as
well as liens which are junior to the lien of the Mortgage, to be removed.
(t)    All improvements which were considered in determining the appraised value
of the related Mortgaged Property lie wholly within the boundary and building
restriction lines of the Mortgaged Property and no improvements on adjoining
properties encroach upon the Mortgaged Property in any respect so as to affect
the marketability of the Mortgaged Property.
(u)    The Mortgage Loan was originated by the Warehouse Borrower or was
acquired by Warehouse Borrower from one of its correspondents.
(v)    The Note is payable monthly in self-amortizing installments of principal
and interest, with interest payable in arrears, providing for full amortization
by maturity or a balloon payment, over an original term in compliance with the
requirements of the applicable Agency or Investor. The original principal amount
of the Note was not more than the amount prescribed by the applicable Agency or
Investor. The Mortgage contains customary and enforceable provisions for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event the related Mortgaged Property is sold without the prior consent of
the mortgagee thereunder.
(w)    The Mortgaged Property is free of damage and waste and there is no
proceeding pending or, to the best of the knowledge of the Warehouse Borrower,
threatened, for the total or partial condemnation or taking by eminent domain
thereof.
(x)    The Mortgage contains customary and enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby. There is no homestead or other exemption available to the
mortgagor which would interfere with the right to sell the Mortgaged Property at
a trustee’s sale or under a power of sale, or the right to foreclose the
Mortgage.
(y)    The Mortgage File relating to the Mortgage Loan contains all of the
documents required by, and such documents are in the form required by the
underwriting guidelines of the Investor that will purchase the Mortgage Loan.
(z)    The Mortgage File relating to the Mortgage Loan contains all of the
documents required by the Investor and a clear to close letter has been issued
compliant and meeting the requirements of the Investor.
(aa)    To the best of the Warehouse Borrower’s knowledge, the Mortgaged
Property is lawfully occupied under applicable law.
(bb)    The Note is not, and has not been, secured by any collateral except the
lien of the related Mortgage and the security interest of any applicable
security agreement or chattel mortgage referred to in clause (j) above and the
Mortgage was not given as collateral or security for the performance of
obligations of any person other than the mortgagor.
(cc)    At the time of origination by the Warehouse Borrower, or at the time of
the acquisition of the Mortgage Loan by the Warehouse Borrower from any
correspondent, the Mortgage Loan met the requirements for investment by the
Warehouse Borrower.
(dd)    Neither the Warehouse Borrower nor the mortgagor has made any statement
or taken any other action that would impair or invalidate the coverage provided
by any primary mortgage guaranty insurance, FHA insurance or VA, USDA or RHS
guaranty or any hazard, title or other insurance policy relating to the Mortgage
Loan or the Mortgaged Property.
(ee)    The Warehouse Borrower has no knowledge of any circumstance or condition
with respect to the Mortgage Loan, the Mortgaged Property, the mortgagor or the
mortgagor’s credit standing that can reasonably be expected to cause private
institutional investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent or adversely affect the
value or marketability of the Mortgage Loan.
(ff)    The Mortgage Loan has been duly and validly pledged by the Warehouse
Borrower under the Warehouse Agreement, and the Warehouse Agreement, together
with such pledge and delivery, creates as security for the Advances, in
accordance with the terms of the Warehouse Agreement, a valid and perfected
first priority security interest in respect of each Advance in favor of Seller
in such Mortgage Loan and all proceeds, products and profits derived therefrom,
and incidents thereto, including, without limitation, all accounts, general
intangibles, instruments, moneys, goods, insurance proceeds and other tangible
or intangible property received upon liquidation thereof and no further action
is required to create, preserve and perfect such security interest.
(gg)    There is no litigation pending or, to the Warehouse Borrower’s
knowledge, threatened, which, if determined adversely to the Warehouse Borrower,
would adversely affect the execution, delivery or enforceability of the
Warehouse Agreement, any Request for Advance, any assignment of Mortgage, the
pledge of any Mortgage Loan to Seller, or the ability of the Warehouse Borrower
to service the Mortgage Loans in accordance with the terms of the Warehouse
Agreement or which would have a material adverse effect on the financial
condition of the Warehouse Borrower.
(hh)    The Mortgage Loan is either a Conforming Mortgage Loan or a
Nonconforming Mortgage Loan, in either case, as disclosed by Warehouse Borrower
to Seller, and is not a construction loan, a loan secured by a manufactured home
or co-operative or a high-cost loan.
(ii)    A MIN has been assigned by MERS, such MIN is accurately disclosed in the
Request for Advance, and Seller has been or will be reflected within the MERS
System as an “interim funder”. The related assignment of Mortgage to MERS has
been duly and properly recorded, or has been delivered for recording to the
applicable recording office.
2.3    Participant in Reliance; Survival. Participant is purchasing the
Ownership Interest in reliance upon the representations, covenants and
warranties of Seller, and Seller’s full and faithful compliance with all of the
terms, covenants and conditions of this Agreement. The representations,
warranties, and covenants of Seller set forth in this Section shall survive this
Agreement.
3.    SERVICING.
3.1    Servicing Standards.
(jj)    Seller shall administer the Warehouse Loans in accordance with customary
mortgage banking practices of prudent lending institutions and such actions as a
reasonably prudent lender would take in regard to loans held for its own
account, all subject to and in accordance with the provisions of this Agreement.
Sub-servicing of the Warehouse Loans by a third party shall not occur without
Participant’s written consent. Seller will perform the following servicing and
administrative activities with respect to each Warehouse Loan:
(i)    administer the funding of Mortgage Loan originations, including
coordinating the disbursement of funds to the closing table and maintaining
custody of the related Mortgage Loan File;
(ii)    act as closing agent and provide wire instruction validation;
(iii)    maintain ProMerit as a system of record for all Mortgage Loan
transactions;
(iv)    facilitate daily tracking of Mortgage Loans and reconciliation
procedures;
(v)    monitor the Warehouse Borrower’s credit and collateral on an ongoing
basis, including collecting and analyzing quarterly financials and regulatory
compliance;
(vi)    manage and maintain disbursement and collection accounts with the
custodian of the Mortgage Loan Files to facilitate funding and repayment of
Mortgage Loans and security of collateral; and
(vii)    maintain records with respect to the delivery and custody of the
Mortgage Loan Files and communicate with the custodian for the handling and
processing thereof.    
(kk)    Seller will promptly remit to Participant the Participant’s Ownership
Interest percentage of all payments received from Warehouse Borrower with
respect to each Mortgage Loan, including without limitation, each payment of
principal and interest, and any prepayment premiums or penalties on the Note;
any insurance proceeds or condemnation award accepted as a prepayment on a
Mortgage Loan; and any rents collected with respect to, or the proceeds of any
sale of, a Mortgaged Property.
(ll)    Seller will direct Warehouse Borrower to service each Mortgage Loan, and
may permit Warehouse Borrower, with prior written approval of Participant, to
service the Mortgage Loans through a subservicer or retain an independent
contractor to perform certain servicing functions; provided, however, in the
event any servicing is performed by such subservicer or any functions performed
by such independent contractor, Warehouse Borrower shall remain liable for its
servicing duties and obligations and for the manner in which they are exercised
by such subservicer or independent contractor. Seller will direct Warehouse
Borrower to provide to Seller current payment and other account information with
respect to each Mortgage Loan and will promptly input on ProMerit all such
information in the form provided by Warehouse Borrower.
3.2    Servicing of Mortgage Loans; Certification.
(a)    Seller represents and warrants that the Warehouse Agreement requires
Warehouse Borrower or other permitted servicer to:
(i)    hold all sums received in respect of any Mortgage Loan (and any interest
or earning thereon or with respect thereto) in trust, in a segregated,
identifiable interest-bearing trust account maintained for Seller (which sums
Seller hereby covenants to hold in trust for Participant);
(ii)    with respect to each Mortgage Loan, maintain or cause to be maintained
accurate records reflecting the status of ground rents, taxes, assessments,
water rates and other charges that are or may become a lien upon the Mortgaged
Property, the status of and all charges constituting escrow payments, including
all primary mortgage guaranty insurance premiums and fire and hazard insurance
coverage on such property; and
(iii)    obtain Seller’s prior written consent before taking any action that
could affect Seller’s interests with respect to the Mortgage Loans, including,
without limitation, discharging, releasing, modifying or compromising any
Mortgage or a mortgagor’s payment obligations under any Note or any guarantor’s
obligations in respect thereof or releasing from the lien created thereunder of
any property covered thereby.
(b)    Upon request by Participant, Seller will direct Warehouse Borrower or
other permitted servicer to provide Participant with a statement of payment of
mortgage insurance premiums, and escrow account balances thereunder, and any
release from the reserve fund for replacements (and the purpose of such release)
for each Mortgage Loan, and copies of all Agency approvals of release of any
escrowed funds.
(c)    Seller shall provide to Participant, on an annual basis, such additional
information regarding the Warehouse Loans and Mortgage Loans as Participant
shall reasonably request.
(d)    All funds received by Seller with respect to the Mortgage Loans, other
than amounts constituting servicing compensation, reimbursement for Seller
advances, or escrowed funds belonging to the mortgagors, shall be held by Seller
in trust for Participant to the extent of Participant’s Ownership Interest as
required by this Agreement.
3.3    Insurance; Condemnation.
(f)    Seller shall direct Warehouse Borrower to keep the Mortgaged Property
insured against loss by fire and such other hazards, casualties, and
contingencies as required by the applicable Agency and as generally shall be
required by reasonably prudent lenders in similar transactions. Such insurance
shall be pursuant to a broad form all-risk policy and shall name Seller and
Participant as additional insureds pursuant to a standard mortgagee clause. The
insurance carrier providing the insurance shall be chosen by the mortgagor,
subject to Seller’s approval; such carrier shall meet the minimum rating
requirements of the Investor for carriers of hazard insurance.
(g)    Seller will direct Warehouse Borrower to receive the proceeds of all such
insurance or any award for the condemnation of all or any part of the Mortgaged
Property, and to the extent required obtain the consent of the applicable Agency
to the disposition thereof. Seller will direct Warehouse Borrower to deposit
such proceeds with Participant or Participant’s designee. Seller will direct
Warehouse Borrower not to make any agreement with respect to the reconstruction
or rehabilitation of the Mortgaged Property without the prior written consent of
Participant, such consent not to be unreasonably withheld. During the term of
this Agreement, Seller will direct Warehouse Borrower to retain custody of all
insurance policies or renewals thereof which are required to be provided by each
mortgagor under its Mortgage Loan Documents and maintained by Warehouse Borrower
under the requirements of the applicable Agency. To the extent that any such
insurance proceeds or condemnation award shall be applied as a prepayment on the
Mortgage Loan, Seller will direct Warehouse Borrower to hold such proceeds or
award in trust for the benefit of Participant and remitted pursuant to Section
3.1(b) hereof.
(h)    To the extent any insurance coverages described above are not maintained
by the mortgagor, Seller shall direct Warehouse Borrower to advance funds to
obtain such coverages and obtain reimbursement.
3.4    Material Change to Mortgaged Property. Seller shall, if and as soon as
such information comes to its attention, promptly notify Participant of any
material change in the condition of the Mortgaged Property, any sale or transfer
by the mortgagor of the legal or equitable title to the Mortgaged Property or
any abandonment of the Mortgaged Property, and shall take any action in regard
thereto as Participant shall direct, the costs of which shall be paid by
Participant.
3.5    Fidelity Bond; Errors and Omissions Insurance. Seller shall direct
Warehouse Borrower or other permitted servicer to keep, at no cost to
Participant, fidelity bond, errors and omissions and any other insurance
required by the Agencies in amounts required by the Agencies and reasonably
satisfactory to Participant as to form, substance and company. Seller shall
direct Warehouse Borrower to furnish a certificate evidencing such insurance
coverage to Participant, upon request, and shall notify Participant if Seller
becomes aware that such fidelity bond coverage is decreased or exhausted.
3.6    No Variation of Mortgage Loan Documents. Seller, Warehouse Borrower or
other permitted servicer shall not be authorized or empowered to waive or vary
any terms of any Mortgage Loan Document or consent to any postponement, delay or
other deviation from strict compliance by a mortgagor with any provision of any
Mortgage Loan Document or consent to any secondary financing, except as
specifically authorized in writing by Participant. Seller shall request from
Warehouse Lender and promptly forward to Participant all requests for such
waiver, variance or consent, and any related documentation received from a
mortgagor. Participant shall use its best efforts to respond promptly to
Seller’s request.
3.7    Mortgage Loan Default. If the mortgagor shall fail to make any payment
due pursuant to the respective Mortgage Loan or shall fail to comply with any
other covenant of any Mortgage Loan Document, which failure shall give rise to
Warehouse Borrower’s right, as mortgagee, to accelerate the Mortgage Loan,
Seller shall consult with Participant as to the course of action to be taken and
Seller shall instruct Warehouse Borrower to proceed as directed by Participant.
In all cases, Seller shall direct Warehouse Borrower to take such action as is
necessary to obtain the maximum benefit of the applicable Agency insurance,
guaranty or other credit enhancement benefits including, to the extent
applicable, filing a claim with the applicable Agency. In all events, Seller
will direct Warehouse Borrower to act in accordance with any written
instructions given by Participant with respect to such default or claim and
shall make no settlement without the express written consent of Participant.
3.8    Acquisition of Title to the Mortgaged Property. Seller shall not elect
for it or Warehouse Borrower to acquire the Mortgaged Property in the event of a
default on a Mortgage Loan. In the event, however, that title to the Mortgaged
Property is to be acquired, title shall be taken in the name of the Participant
or its designee, which may be Seller or Warehouse Borrower. Following
acquisition of title to the Mortgaged Property, Seller shall, either itself or
through an agent of its choosing, manage and operate the Mortgaged Property for
the benefit of Participant. Seller or Warehouse Borrower shall maintain the
Mortgaged Property pursuant to such practices as are customary in the locality
where the Mortgaged Property is located, and in accordance with procedures
employed by prudent property owners acting for their own account. Seller or
Warehouse Borrower shall collect all rents for the benefit of Participant and
remit to Participant pursuant to Section 3.1(b) on the fifteenth (15th) day of
each month all Mortgaged Property income after expenses, including reimbursement
of Seller or Warehouse Borrower advances, including but not limited to advances
of principle and interest, third party fees and legal fees incurred with respect
to the enforcement of Section 3.8 herein, and payment of Seller’s or Warehouse
Borrower’s management fee described below. Seller shall cooperate with
Participant in the sale of the Mortgaged Property. Any such sale shall be
pursuant to terms and conditions acceptable to Participant in its sole
reasonable discretion. The proceeds of any such sale shall be paid to Seller or
Warehouse Borrower and promptly remitted to Participant pursuant to Section
3.1(b) of this Agreement. In the event that Participant shall elect to accept a
note or other noncash compensation in the sale of the Mortgaged Property,
Participant agrees to pay to Seller or Warehouse Borrower upon such sale any
amounts then owing to Seller pursuant to this Agreement.
3.9    Compliance with Law. Seller will direct Warehouse Borrower or other
permitted servicer to comply with all applicable federal, state and local law
and regulations, including, without limitation, all applicable Agency
requirements. Without limiting the generality of the preceding sentence, Seller
will direct Warehouse Borrower or other permitted servicer, in servicing and
administering each Mortgage Loan serviced under this Agreement, to comply with
all applicable Agency requirements as the same may from time to time be amended,
and promptly discharge all of the obligations of the mortgagee thereunder, and
under such Mortgage, including the timely giving of notices thereunder.
3.10    Servicing Compensation. Seller will direct Warehouse Borrower to pay any
permitted third-party servicer of the Mortgage Loans all servicing fees or other
compensation payable to such party.
3.11    Books and Records. Seller shall keep proper books of account and records
reflecting the interest of Participant in each Warehouse Loan, which books and
records shall be available for inspection by Participant at all reasonable times
during normal business hours. Seller will direct Warehouse Borrower to maintain
accounts and records relating to the Mortgage Loans, the Mortgaged Property, and
the servicing relating thereto in accordance with generally accepted accounting
principles.
3.12    Provision of Information. Not more often than annually, Seller shall
provide to Participant such information as Participant shall reasonably request
regarding Seller’s compliance with this Agreement, including, but not limited to
the requirements of Sections 3.2, 3.3, 3.4 and 3.5 hereof.
3.13    Seller Certification. The Seller shall provide periodic certifications
and reports to the Participant as described on Exhibit B attached hereto
(“Seller’s Certification”).
4.    TERM; TERMINATION; TRANSFER.
4.1    Term of Agreement. The term of this Agreement will commence on the
Effective Date and, unless sooner terminated as provided herein, will terminate
on the expiration date of the Warehouse Agreement, as stated in the Pricing Side
Letter thereto. The term may renew for one or more additional terms of one year
each with the prior written consent of Seller and Participant, which consent
must be provided at least 60 days prior to the expiration of the then-current
term. If the parties do not agree to renew the term of this Agreement at least
60 days prior to the expiration of the then-current term, this Agreement will
terminate upon the expiration of such term.
4.2    Termination. This agreement may be terminated by Participant:
(i)    upon the happening of any Seller Default (as defined in Section 6
hereof), at the option of the Participant, without the payment of a termination
fee upon ten (10) business days written notice by Participant;
(j)    if Warehouse Borrower institutes a proceeding for voluntary bankruptcy,
or files a petition seeking reorganization under the Federal Bankruptcy Laws or
for relief under any other law for the relief of debtors, or consents to the
appointment of a conservator or receiver of all or substantially all of its
property, or makes a general assignment for the benefit of its creditors, or
admits in writing its inability to pay its debts as they become due, or be
adjudged bankrupt or insolvent by a court of competent jurisdiction appointing a
receiver, liquidator or trustee of Warehouse Borrower or of all or substantially
all of its property or approving any petition filed against Warehouse Borrower
for its reorganization, and such adjudication or order remains in force or
unstayed for a period of thirty (30) days, or a final judgment or decree for the
payment of money is entered against Warehouse Borrower and such judgment or
decree is not discharged or stayed within sixty (60) days from the date of entry
thereof;
(k)    if any creditor of Warehouse Borrower files a petition to reorganize or
liquidate Warehouse Borrower and such petition is not discharged or dismissed
within ninety (90) days after the date on which it is filed;
(l)    if there is a material default by Warehouse Borrower under the Warehouse
Agreement;
(m)    if there is a default by Warehouse Borrower and a failure to cure within
any applicable cure period under any material loan agreement, mortgage,
indenture, agreement or lease with another party; or
(n)    if Warehouse Borrower fails to maintain its status as an Agency-approved
mortgagee in good standing.
Each of items (b) through (f) above are hereinafter referred to as a “Warehouse
Borrower Termination Event.” Upon the occurrence of a Warehouse Borrower
Termination Event, Participant may, in its discretion, (i) replace Seller as the
administrator/servicer of the Warehouse Loans and (ii) if such Warehouse
Borrower Termination Event has not been cured within five (5) business days
following written notice thereof from Participant to Seller, Seller hereby
grants Participant a power of attorney for the limited purpose of acting on
Seller’s behalf to pursue all rights and remedies available to Seller against
Warehouse Borrower under each Warehouse Loan.
4.3    Transfer by Participant. Participant will have the right to assign,
transfer, convey, pledge, hypothecate or otherwise dispose of each Participation
Certificate. In the event of such assignment, transfer, conveyance,
hypothecation or disposition, Seller will re-register the applicable
Participation Certificate upon request by Participant’s transferee. Seller
specifically acknowledges that Participant may (and shall have the right to)
pledge the Ownership Interest in each Warehouse Loan to one or more Federal Home
Loan Banks (each, the “FHLB”) as collateral under an Advances, Pledge and
Security Agreement by and between Participant and FHLB (the “APSA”).
Notwithstanding anything in this Agreement to the contrary, Seller further
acknowledges and agrees that during such time as a Participation Certificate is
pledged to the FHLB, (i) Participant and Seller or Warehouse Borrower under
Participant’s direction will hold the applicable Mortgage Loan Documents in
trust for the benefit of both Participant and the FHLB, as their interests may
appear, and (ii) the FHLB shall have the right to take possession and ownership
of the Ownership Interest pursuant to the APSA. Seller further agrees to provide
the FHLB with duplicate copies of all notices or other communications to or from
Participant pursuant to this Agreement with respect to such Ownership Interest.
Participant also will have the right to sub-participate its Ownership Interest
to one or more sub-participants.
5.    CONTROL OF MORTGAGE LOANS BY PARTICIPANT; PAYMENTS TO PARTICIPANT AND
SELLER.
5.1    Assignment of Mortgage Loans and Mortgage Loan Files. To secure the
repayment by Warehouse Borrower to Participant of amounts owing on each
Warehouse Loan, Seller hereby assigns and transfers to Participant all of
Seller’s rights, title and interests in the Mortgage Loan and the related
Mortgage Loan File originated by Warehouse Borrower with the proceeds of such
Warehouse Loan, which Mortgage Loan and related Mortgage Loan File were
previously pledged by Warehouse Borrower to Seller pursuant to the Warehouse
Agreement. Seller and Participant intend for Participant to have such control of
each Mortgage Loan and the related Mortgage Loan File necessary for Participant
to be deemed to have possession of and to control such Mortgage Loan and related
Mortgage Loan File for purposes of the Uniform Commercial Code.
5.2    Bailee Letter. Seller will direct Warehouse Borrower to provide
instructions to Participant for the delivery of the Mortgage Loan Documents to
an Investor in accordance with a bailee letter substantially in the form
attached hereto as Exhibit C which shall be attached to the front of every Note
to facilitate the sale of a Mortgage Loan or mortgage-backed securities to the
Investor pursuant to the terms of such letter (the “Bailee Letter”).
5.3    Payment of Proceeds to Participant. The Investor shall be directed to pay
the purchase price for the sale of each Mortgage Loan or mortgage-backed
securities for the Mortgage Loan by wire transfer to the Participant or its
designated disbursement agent or custodian. Such direction shall state that it
may not be rescinded or modified without the written consent of Participant. A
copy of such direction shall be delivered to Warehouse Borrower and Seller. The
proceeds from the sale of the Mortgage Loan or mortgage-backed securities for
the Mortgage Loan shall be applied by the Participant to the Participant’s and
Seller’s pro rata interests in the unpaid principal balance and unpaid interest
on the applicable Warehouse Loan. To the extent that such proceeds are less than
the amount necessary to pay both Participant and Seller for their pro rata
interests in such Warehouse Loan and interest accrued thereon, the difference
shall be paid by Warehouse Borrower.
5.4    Payment of Certain Fees to Seller. In consideration of the services
provided by Seller hereunder, Participant shall pay to Seller a
Servicing/Administrative Fee for each Warehouse Loan as set forth in the
Transaction Terms Letter. Seller may offset the Servicing/Administrative Fee
against any funds Seller remits to Participant pursuant to Section 3.1(b). To
the extent any Servicing/Administrative Fee with respect to a particular
Mortgage Loan remains unpaid upon the sale of such Mortgage Loan to an Investor,
Participant shall promptly pay such Servicing/Administrative Fee to Seller upon
its receipt of the proceeds of such sale. Seller shall also retain as an
“Origination Fee” all fees previously paid by Warehouse Borrower to Seller in
connection with Warehouse Borrower’s origination of Warehouse Loans with funds
advanced by Seller pursuant to the Warehouse Agreement.
6.    SELLER DEFAULT; REMEDIES.
(a)    The occurrence of any of the following shall be a “Seller Default”:
(i)    Seller shall fail to make remittances due by Seller to Participant
pursuant to Section 3.1(b) hereof;
(ii)    Seller shall assign, hypothecate, pledge or transfer in any manner this
Agreement or any of Seller’s rights hereunder, or suffer the creation of any
lien upon, or security interest in, or the transfer of, any of Seller’s rights
hereunder, by operation of law or otherwise in favor of an assignee, transferee,
pledgee, or secured party other than a lending bank of Seller reasonably
acceptable to Participant;
(iii)    Seller shall institute proceedings for voluntary bankruptcy, or shall
file a petition seeking reorganization under the Federal Bankruptcy Laws or for
relief under any other law for the relief of debtors, or shall consent to the
appointment of a conservator or receiver of all or substantially all of its
property, or shall make a general assignment for the benefit of its creditors,
or shall admit in writing its inability to pay its debts as they become due, or
shall be adjudged bankrupt or insolvent by a court of competent jurisdiction
appointing a receiver, liquidator or trustee of Seller or of all or
substantially all of its property or approving any petition filed against Seller
for its reorganization, and such adjudication or order shall remain in force or
unstayed for a period of thirty (30) days, or a final judgment or decree for the
payment of money is entered against Seller and such judgment or decree is not
discharged or stayed within sixty (60) days from the date of entry thereof;
(iv)    Any creditor of Seller files a petition to reorganize or liquidate
Seller and such petition is not discharged or dismissed within ninety (90) days
after the date on which it is filed;
(v)    A material breach of any representation, warranty or covenant of Seller
contained herein occurs and is not cured by Seller within ten (10) days after
Seller’s receipt of written notice thereof from Participant;
(vi)    There shall exist a material default by Seller under any agreement by
and between Participant and Seller;
(vii)    There shall exist a material default by Seller and a failure to cure
such default within any applicable cure period under any material loan
agreement, mortgage, indenture, agreement or lease between Seller and a party
other than Participant; or
(viii)    Seller fails to maintain its status as an Agency-approved mortgagee in
good standing.
(b)    In the event of a Seller Default, Participant shall have all remedies
existing at law or equity including but not limited to the following remedies
which may be exercised by Participant at its election in any order (i) have
Seller repurchase the Ownership Interest in each Warehouse Loan upon demand of
Participant, for a price equal to the sum of the following, calculated as of the
applicable repurchase date: (A) the outstanding principal balance of the
applicable Warehouse Loan multiplied by Participant’s Ownership Interest, (B)
all accrued but unpaid interest on such Warehouse Loan, and (C) any costs or
expenses incurred by Participant relating to the purchase of, and any fee paid
to Seller under this Agreement for, the Ownership Interest (“Default Price”); or
(ii) sell or assign any Warehouse Loan to a third party in compliance with Part
6 of Article 9 of the Uniform Commercial Code, and provide Seller an accounting
for all funds and other property accepted in connection with such sale or
assignment (the “Sale Proceeds”), in which event Seller shall pay to Participant
with respect to such Warehouse Loan an amount equal to the difference between
the Default Price and the Sale Proceeds. Further, in the event of a Seller
Default, Seller will be liable to Participant for any costs and expenses,
including reasonable attorney’s fees which Participant may incur in connection
with enforcing its rights under this Agreement.
(c)    Seller shall be liable to Participant for, and shall promptly pay to
Participant, any damages incurred or suffered as a result of a Seller Default or
remaining after the exercise of any right or remedy provided herein and Seller
shall indemnify Participant and Participant’s officers, directors, employees and
agents (collectively, the “Indemnitees”) and hold the Indemnitees harmless from
any claim, loss, damage, liability or expense whatsoever (including without
limitation, reasonable attorneys’ fees) suffered or incurred by any of them and
arising out of or resulting from or attributable to any Seller Default. The
indemnification obligation set forth herein shall survive the termination of
this Agreement. All rights and remedies of Participant herein specified are
cumulative and are in addition to, not in limitation of, any rights and remedies
Participant may have by law or at equity. No waiver of any default or failure or
delay to exercise any right or remedy by Participant shall operate as a waiver
of any other default or of the same default in the future or of any right or
remedy with respect to the same or any other occurrence.
7.    MISCELLANEOUS
7.1    Assignment. Except as otherwise provided for herein or agreed to by the
parties hereto, Seller may not assign, sell, transfer or subparticipate its
rights and obligations under this Agreement.
7.2    Expenses. Seller and Participant shall be liable for their own expenses,
including legal expenses, incurred in connection with the execution and
performance of this Agreement.
7.3    Participation not Partnership or Loan. Neither the execution of this
Agreement, nor any sharing in the benefits and burdens by Seller and Participant
in respect of the Warehouse Loan or in the proceeds thereof, is intended nor
shall be construed to constitute the formation of a partnership or joint venture
between Seller and Participant, nor shall it be construed to be an extension of
credit or a loan by Participant to Seller. It is agreed that Participant shall
be the holder of the Ownership Interest.
7.4    Amendment. No amendment or modification of this Agreement shall be valid
unless evidenced by an instrument, in writing, signed by Seller and Participant.
7.5    Severability. If any one or more of the covenants, agreements,
provisions, or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.
7.6    Waiver. Any waiver by a party of any obligation or forbearance to
exercise any right hereunder shall in no event be deemed to be binding upon such
party in future instances where such right may be available to it.
7.7    Notice. Notices hereunder shall be in writing, and may be delivered by
hand, first class, registered or certified mail, express delivery, or facsimile
or other telecommunication device capable of providing confirmation of receipt,
addressed to Participant or Seller at the addresses set forth in the first
paragraph of this Agreement or at such other address as each party may furnish
to the other in writing. The parties intend that faxed signatures and
electronically imaged signatures such as .pdf files shall constitute original
signatures and are binding on all parties. The original documents shall be
promptly delivered, if requested
7.8    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Indiana without regard to the conflicts
of laws provisions thereof.
7.9    Counterparts. This Agreement may be executed and delivered in two or more
counterparts, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one and the same instrument.
7.10    Authority. The undersigned person executing this Agreement for and on
behalf of Seller represents and certifies that he or she is an authorized
representative of Seller and has been fully empowered, and all necessary action
has been taken, to execute and deliver this Agreement. The undersigned person
executing this Agreement for and on behalf of Participant represents and
certifies that he or she is an authorized representative of Participant and has
been fully empowered, and all necessary action has been taken, to execute and
deliver this Agreement.
[Remainder of page intentionally blank; signatures on following page]






IN WITNESS WHEREOF, the parties have duly executed and delivered this
Participation Agreement as of the Effective Date.




SELLER:
                        
                    
NATTYMAC, LLC,
an Indiana limited liability company




By:    ______/s/ Steve Landes _____________________
Name:    _____Steve Landes_________________________
Its:    _____President ____________________________




                    




PARTICIPANT:


CITIZENS BANK AND TRUST COMPANY




By:    __/s/ Kenneth A. Roberson___________________
Name:    ___Kenneth A. Roberson ____________________
Its:    ___Senior Vice President____________________










EXHIBIT A


Form of Participation Certificate




THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS
AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE. ANY RESALE OR TRANSFER
OF THIS CERTIFICATE WITHOUT REGISTRATION THEREOF UNDER THE ACT AND SUCH LAWS MAY
ONLY BE MADE IN A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
ACT AND SUCH LAWS AND IN ACCORDANCE WITH THE PARTICIPATION AGREEMENT REFERRED TO
HEREIN.




PARTICIPATION CERTIFICATE
                        


evidencing a participation in
a Warehouse Loan and Security Agreement by and between


NATTYMAC, LLC
“Seller”
 
and


_________________________________
“Warehouse Borrower”





--------------------------------------------------------------------------------



THIS CERTIFIES THAT Citizens Bank and Trust Company (“Participant”) is the
registered owner of an undivided participation ownership interest (“Ownership
Interest”) in the Warehouse Loan and Security Agreement identified above (the
“Warehouse Agreement”), and in each Advance of funds to the above-named
Warehouse Borrower made pursuant to the Warehouse Agreement in connection with
the origination of Mortgage Loans (each such Advance, a “Warehouse Loan”), as
more particularly described on Schedule I attached hereto. Participant’s
Ownership Interest in each Warehouse Loan shall be equal to the percentage of
the original principal balance of the Mortgage Loan that is funded with proceeds
disbursed by Participant to the applicable Closing Agent in connection with the
origination of such Mortgage Loan.


This Participation Certificate is issued under and is subject to the terms,
provisions and conditions of the Participation Agreement, dated as of April 23,
2015, entered into by Seller and Participant (the “Participation Agreement”).
Capitalized terms used but not defined in this Participation Certificate have
the same meanings as in the Participation Agreement.


This Participation Certificate does not represent an obligation of, or an
interest in, Seller and is not insured or guaranteed by any government agency.
This Participation Certificate is limited in right of payment to certain
collections and recoveries respecting the Warehouse Loan, all as more
specifically set forth in the Participation Agreement.


Seller acknowledges that Participant may (and shall have the right to) pledge
the Ownership Interest, as evidenced by this Participation Certificate, to one
or more Federal Home Loan Banks (each, the “FHLB”) as collateral under an
Advances, Pledge and Security Agreement by and between Participant and such FHLB
(the “APSA”), and that such pledge shall remain in effect until such time as
Seller reacquires the Ownership Interest according to the terms of the
Agreement. Seller further acknowledges and agrees that during such time as this
Participation Certificate is pledged to the FHLB, (i) Seller will hold the
Mortgage Loan Documents in trust for the benefit of both Participant and the
FHLB, as their interests may appear, and (ii) the FHLB shall have the right to
take possession and ownership of the Ownership Interest pursuant to the APSA.
Seller further agrees to provide the FHLB with duplicate copies of all notices
or other communications to or from Participant pursuant to the Agreement with
respect to the Ownership Interest. Capitalized terms used in this Participation
Certificate but not defined herein shall have the meaning ascribed to them in
the Agreement.


IN WITNESS WHEREOF, Seller has caused this Participation Certificate to be duly
executed by its duly authorized officer.


NATTYMAC, LLC




By:    --------------------Specimen Only-----------------------


Name:    _________________________________________
            
Title:     _________________________________________


Dated: _____________________






SCHEDULE I


 
 
1.    Warehouse Loan Amount: $ XXXXX
 
2.    Ownership Interest: With respect to each Warehouse Loan, the percentage of
the original principal balance of the underlying Mortgage Loan that is funded
with proceeds disbursed by Participant to the Closing Agent in connection with
the origination of such Mortgage Loan.
 
3.    Purchase Price: Par
 
4.    NattyMac shall retain all fees paid by Warehouse Borrower pursuant to the
Warehouse Agreement notwithstanding any provision of the Participation Agreement
to the contrary.
 







- End of Exhibit A -




EXHIBIT B


Seller’s Certification


1.      NATTYMAC, LLC (“Seller”) shall provide Citizens Bank and Trust Company
(“Participant”) with a copy of the Seller’s balance sheet, as contained in the
Seller’s annual financial statements, certified to be true and correct in all
material respects by an authorized officer of the Seller, within ninety (90)
days after the end of each fiscal year. In addition, Seller shall provide
Participant an annual certification, executed by an authorized officer of the
Seller, certifying that “During the preceding twelve (12) months, to the best
knowledge of the undersigned, no financial event has occurred, other than as
specified in this Certification, the effect of which has materially, adversely
affected the Seller’s ability to perform its obligations pursuant to the
Participation Agreement, dated as of April 23, 2015, by and between Seller and
Citizens Bank and Trust Company.”


2.     Seller shall direct Warehouse Borrower to provide the Participant with an
annual certification that all insurance coverage required by the Participation
Agreement is in full force and effect.


3.    Seller shall direct Warehouse Borrower to provide the Participant with an
annual certification that fidelity bond and errors and omissions insurance
required by the Participation Agreement is in full force and effect.








- End of Exhibit B -
EXHIBIT C


Form of Bailee Letter


BAILEE LETTER


Loan Name/Number:    _____________


Loan Amount:        _____________




Dear Investor:


Citizens Bank and Trust Company (the “Participant”) owns a participation
interest in the Mortgage Note(s), Mortgage(s) and other documents enclosed
herewith (the “Loan Documents”). _____________, the originator of the subject
mortgage loan, granted a security interest in the Loan Documents to NattyMac,
LLC (the “Seller”), and Seller assigned and transferred all of its rights, title
and interests in the Loan Documents to the Participant pursuant to that certain
Participation Agreement dated April 23, 2015 between Seller and Participant.


The Loan Documents, whether now or hereafter delivered to you, are to be held by
you as a bailee in possession on behalf of and for the benefit of the
Participant, for the purpose of perfecting the right, title and interest of the
Participant in such Loan Documents, and subject to the Participant’s direction
and control. It is our mutual understanding that the Loan Documents constitute
collateral securing the obligations of Seller to the Participant and that all
proceeds thereof (the “Purchase Price”) should be promptly paid to the
Participant for application to such obligations. The Loan Documents held by you
hereunder for any period shall at all times be segregated from other property
owned or held by you.


In no event should the Loan Documents be delivered to any party other than the
Participant, or otherwise dealt with by you, without the prior written consent
of Participant.


Participant hereby agrees that, upon receipt of the Purchase Price, it
automatically releases all rights, interest or lien of any kind it may have with
respect to the Mortgage Loan without any further action required by Participant.
Remittance of the Purchase Price shall be by wire transfer pursuant to the
wiring instructions below.


Pending the purchase of each Mortgage Loan and until the Purchase Price is
received by Participant directly from you, the aforesaid interest in the
Mortgage Loan will remain in full force and effect, and you shall hold
possession of such Note(s) and the documentation evidencing same as custodian,
agent and bailee for and on behalf of the Participant. In the event that any
Mortgage Loan is unacceptable for purchase, return the rejected item directly to
us at the address set forth below. The Mortgage Loan must be returned or
Purchase Price remitted in full no later than fourteen (14) days from the date
hereof. If you are unable to comply with the above instructions, please so
advise the undersigned immediately.


NOTE: BY ACCEPTING THE MORTGAGE LOAN DELIVERED TO YOU WITH THIS LETTER, YOU
CONSENT TO BE THE CUSTODIAN, AGENT AND BAILEE FOR THE PARTICIPANT ON THE TERMS
DESCRIBED IN THIS LETTER. THE UNDERSIGNED REQUESTS THAT YOU ACKNOWLEDGE RECEIPT
OF THE ENCLOSED MORTGAGE LOAN AND THIS LETTER BY SIGNING AND RETURNING THE
ENCLOSED COPY OF THIS LETTER TO THE UNDERSIGNED; HOWEVER, YOUR FAILURE TO DO SO
DOES NOT NULLIFY SUCH CONSENT.


Participant’s Wiring Instructions:            Participant’s Mailing Address:


515 Washington Street
Chillicothe, Missouri 64601
                            
ABA #__________________________                             
________________________________


________________________________


If the terms hereof are acceptable to you, please have an authorized officer of
your institution execute the enclosed copy of this letter in the space provided
below and promptly return such executed copy to the Participant at the above
address.


PARTICIPANT:
CITIZENS BANK AND TRUST COMPANY




By:    _____________________________
Name:    _____________________________
Its:    _____________________________


Acceptance by Investor:


All terms and conditions acknowledged, agreed
and accepted as of the ___ day of _________, 20__.


__________________________________________
By:    _____________________________
Name:    _____________________________
Its:    _____________________________


- End of Exhibit C -




AMENDMENT NO. 1 TO
PARTICIPATION AGREEMENT


This Amendment No. 1 to Participation Agreement (this “Amendment”) is entered
into as of June 30, 2015, by and between Citizens Bank & Trust Company, a
Missouri Bank, as participant (the “Participant”), and NattyMac, LLC, an Indiana
limited liability company, as seller (the “Seller”). Capitalized terms used in
this Amendment that are not defined herein have the same meanings as set forth
in the Participation Agreement (defined below).
W I T N E S S E T H:
WHEREAS, Participant and Seller have entered into that certain Participation
Agreement, dated as of April 23, 2015 (as may be amended, restated, supplemented
or otherwise modified from time to time, the “Participation Agreement”),
pursuant to which the Seller agrees to sell, and Participant agrees to purchase,
an undivided beneficial ownership interest in certain Warehouse Loans originated
by Seller to the Warehouse Borrowers named therein;
WHEREAS, Stonegate Mortgage Corporation, an Ohio corporation (“Parent”), the
parent company of Seller, desires to become a party to the Participation
Agreement for the sole purpose of assuming joint and several responsibility,
along with Seller, for claims for indemnification brought by Participant
pursuant to the terms hereof; and
WHEREAS, Participant and Seller wish to amend certain provisions of the
Participation Agreement in order to tailor the contract as set forth below.
NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Participant and Seller agree as
follows:
Amendments.
(A)The third introductory paragraph to the Participation Agreement is hereby
amended and restated to provide, in its entirety, as follows:
WHEREAS, Participant wishes to purchase an undivided one-hundred percent (100%)
beneficial ownership interest in each Warehouse Loan made to Warehouse Borrower
pursuant to the Warehouse Agreement, and thereby provide for the actual funding
of each such Warehouse Loan, provided that the aggregate amount of such
purchases shall not exceed at any time the “Warehouse Borrower Lending Limit”
set forth in the Transaction Terms Letter of even date executed by Seller and
Participant setting forth certain specific terms, and any additional terms, with
respect to this Agreement (the “Transaction Terms Letter”);
(B)The following is hereby added as a new fourth introductory paragraph to the
Participation Agreement:
WHEREAS, Stonegate Mortgage Corporation, an Ohio corporation (“Parent”), the
parent company of Seller, wishes to be a party to the Agreement for the sole
purpose of assuming joint and several responsibility, along with Seller, for
claims for indemnification brought by Participant pursuant to the terms hereof;
(C)Section 1(a) of the Participation Agreement is hereby deleted in its entirety
and replaced as follows:
(a)    Subject to the terms and conditions of this Agreement and in reliance on
the representations, warranties and covenants contained herein, Participant
establishes with Seller the terms on which Participant will purchase an
undivided one-hundred percent (100%) beneficial ownership interest (the
“Ownership Interest”) in each Warehouse Loan made to Warehouse Borrower pursuant
to the Warehouse Agreement. Seller and Participant intend for each sale of an
Ownership Interest in a Warehouse Loan to Participant hereunder to constitute
the sale of a “true” participation interest in such Warehouse Loan by Seller to
Participant, and that such sale will result in Participant holding full
equitable and beneficial title, and Seller holding only bare legal title, to
such Warehouse Loan (except upon Participant’s subsequent and discretionary
exercise of the repurchase remedy described in Section 6(b)(i)). Seller’s
holding of legal title is for the limited purpose of allowing Seller to service
and enforce the Warehouse Loans on behalf of Participant, as provided in this
Agreement.
(D)Section 1.2 of the Participation Agreement is hereby deleted in its entirety
and replaced as follows:
1.2    Credit Risk. It is the intention of the parties that the transactions
described in this Agreement shall result in Citizens bearing all of the credit
risk with respect to each Warehouse Loan as to which it owns a 100% Ownership
Interest.
(E)Section 2.1 of the Participation Agreement is hereby amended by deleting
paragraph (f) in its entirety.
(F)Section 2.2 of the Participation Agreement is hereby amended by:
1.    Re-designating paragraphs (a) through (ii) as subparagraphs (i) through
(xxxv), respectively;
2.    Designating the lead-in paragraph thereof as new paragraph (a); and
3.    Adding as new paragraph (b) the following:
(b)    Seller further represents, warrants, and covenants to Participant that,
as of each Funding Date, Seller has confirmed that, based upon Seller’s review
of the information provided to Seller by the Warehouse Borrower, the applicable
Mortgage Loan is eligible for purchase by an Investor.
(G)Section 3.1(a) of the Participation Agreement is hereby amended by adding the
following sentence at the beginning thereof.
(a)    Servicing and enforcement of the Warehouse Loans will be undertaken by
Seller, subject to Participant’s right to assume such responsibilities pursuant
to Section 4.2 upon the occurrence of a Warehouse Borrower Termination Event.
(H)Section 3.1(b) of the Participation Agreement is hereby deleted in its
entirety and replaced as follows:
(b)    Seller shall hold in trust in a segregated, identifiable interest-bearing
trust account maintained for Participant, and shall promptly remit to
Participant, all payments received from Warehouse Borrower with respect to each
Warehouse Loan, including without limitation, each payment of principal and
interest on the line of Credit Note; any prepayment premiums or penalties on the
Line of Credit Note; any insurance proceeds or condemnation award accepted by
Warehouse Borrower as a prepayment on a Mortgage Loan pursuant to Section
3.3(b); and any rents collected by Warehouse Borrower, or proceeds of any sale
of the Mortgaged Property paid to Warehouse Borrower, in each case pursuant to
Section 3.8.
(I)Section 6(a)(v) of the Participation Agreement is hereby deleted in its
entirety and replaced as follows:
(v)    A material breach of any representation, warranty or covenant of Seller
set forth in Section 2.1 occurs and is not cured by Seller within ten (10) days
after Seller’s receipt of written notice thereof from Participant.
(J)Sections 6(a)(vi) through 6(a)(viii) of the Participation Agreement are
hereby redesignated as Sections 6(a)(vii) through 6(a)(ix), respectively, and
the following is hereby added as new Section 6(a)(vi):
(vi)    A material breach of any representation, warranty or covenant of Seller
set forth in Section 2.2 occurs and is not cured by Seller within ten (10) days
after Seller’s receipt of written notice thereof from Participant.
(K)Section 6(b) of the Participation Agreement is hereby deleted in its entirety
and replaced as follows:
(b)    In the event of a Seller Default, Participant shall have all remedies
existing at law or equity including but not limited to the following remedies
which may be exercised by Participant at its election in any order:
(i) in the event of a Seller Default occurring under Section 6(a)(vi),
Participant may require Seller to repurchase from Participant the Ownership
Interest in the Warehouse Loan that funded the Mortgage Loan as to which such
breach relates, upon demand of Participant, for a price equal to the sum of the
following, calculated as of the applicable repurchase date: (A) the outstanding
principal balance of the applicable Warehouse Loan multiplied by Participant’s
Ownership Interest, (B) all accrued but unpaid interest on such Warehouse Loan,
and (C) any costs or expenses incurred by Participant relating to the purchase
of, and any fee paid to Seller under this Agreement for, the Ownership Interest
(“Default Price”); or
(ii) in the event of a Seller Default occurring under Sections 6(a)(i) through
6(a)(v) or Sections 6(a)(vii) through 6(a)(ix), Participant may sell each
Warehouse Loan in compliance with Part 6 of Article 9 of the Uniform Commercial
Code (even though such Part 6 would not otherwise apply), and provide Seller an
accounting for all funds and other property accepted in connection with such
sales (the “Sale Proceeds”), in which event Seller shall pay to Participant an
amount equal to the difference between the Default Price and the Sale Proceeds
for each Warehouse Loan so sold.
In addition to the remedies in the foregoing Sections 6(b)(i) and (ii), in the
event of a Seller Default, Seller will also be liable to Participant for any
costs and expenses, including reasonable attorney’s fees which Participant may
incur in connection with enforcing its rights under this Agreement.
(L)Section 6(c) of the Participation Agreement is hereby deleted in its entirety
and replaced as follows:
(c)    Seller and Parent shall be jointly and severally liable to Participant
for, and shall promptly pay to Participant, any damages incurred or suffered as
a result of a Seller Default or remaining after the exercise of any right or
remedy provided herein, and Seller and Parent shall jointly and severally
indemnify Participant and Participant’s officers, directors, employees and
agents (collectively, the “Indemnitees”) and hold the Indemnitees harmless from
any claim, loss, damage, liability or expense whatsoever (including without
limitation, reasonable attorneys’ fees) suffered or incurred by any of them and
arising out of or resulting from or attributable to any Seller Default. The
indemnification obligation set forth herein shall survive the termination of
this Agreement. All rights and remedies of Participant herein specified are
cumulative and are in addition to, not in limitation of, any rights and remedies
Participant may have by law or at equity. No waiver of any default or failure or
delay to exercise any right or remedy by Participant shall operate as a waiver
of any other default or of the same default in the future or of any right or
remedy with respect to the same or any other occurrence.
(M)The form of Participation Certificate attached as Exhibit A to the
Participation Agreement is hereby deleted and replaced in its entirety with
Exhibit A attached to this Amendment.
Effect of Amendment. Except as expressly amended and modified by this Amendment,
all provisions of the Participation Agreement shall remain in full force and
effect and all such provisions shall apply equally to the terms and conditions
set forth herein. After this Amendment becomes effective, all references in the
Participation Agreement to “this Agreement,” “hereof,” “herein” or words of
similar effect referring to such Participation Agreement shall be deemed to be
references to such Participation Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Participation Agreement other than as set forth
herein.
Successors and Assigns. This Amendment shall be binding upon the parties hereto
and their respective successors and assigns.
Section Headings. The various headings and sub-headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Participation Agreement or any provision hereof or
thereof.
Governing Law. This Amendment shall be governed by and interpreted in accordance
with the laws of the State of Indiana without regard to the conflicts of laws
provisions thereof.
Counterparts. This Amendment may be executed in one or more counterparts and by
the different parties hereto on separate counterparts, including without
limitation counterparts transmitted by facsimile or other electronic
transmission, each of which, when so executed, shall be deemed to be an original
and such counterparts, together, shall constitute one and the same agreement.
[signatures appear on the following page]




IN WITNESS WHEREOF, each undersigned party has caused this Amendment No. 1 to
Participation Agreement to be duly executed by one of its officers thereunto
duly authorized as of the date and year first above written.




                    
SELLER:
                        
                    
NATTYMAC, LLC                    




By:    _________________________________________
Name:    _________________________________________
Its:    _________________________________________


            


PARTICIPANT:


CITIZENS BANK & TRUST COMPANY




By:    _________________________________________
Name:    _________________________________________
Its:    _________________________________________




PARENT:


Solely with respect to Section 6(c) of the Participation
                        Agreement, as amended hereby:
STONEGATE MORTGAGE CORPORATION




By:    _________________________________________
Name:    _________________________________________
Its:    _________________________________________








EXHIBIT A


Form of Participation Certificate




THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS
AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE. ANY RESALE OR TRANSFER
OF THIS CERTIFICATE WITHOUT REGISTRATION THEREOF UNDER THE ACT AND SUCH LAWS MAY
ONLY BE MADE IN A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
ACT AND SUCH LAWS AND IN ACCORDANCE WITH THE PARTICIPATION AGREEMENT REFERRED TO
HEREIN.




PARTICIPATION CERTIFICATE
                        
This Participation Certificate evidences a participation
in the Warehouse Loan described at Schedule I attached hereto
originated pursuant to that certain Warehouse Loan and Security Agreement,
dated as of _______, 20__, by and between


NATTYMAC, LLC
“Seller”
 
and


_________________________________
“Warehouse Borrower”





--------------------------------------------------------------------------------



THIS CERTIFIES THAT Citizens Bank & Trust Company (“Participant”) is the
registered owner of a one-hundred percent (100%) undivided participation
ownership interest (“Ownership Interest”) in the Warehouse Loan described at
Schedule I attached hereto to the above-named Warehouse Borrower, which was made
pursuant to the Warehouse Loan and Security Agreement between Seller and
Warehouse Borrower identified above (the “Warehouse Agreement”).


This Participation Certificate is issued under and is subject to the terms,
provisions and conditions of the Participation Agreement, dated as of April 23,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Participation Agreement”), entered into between Seller and
Participant. Capitalized terms used but not defined in this Participation
Certificate have the same meanings as in the Participation Agreement.


This Participation Certificate does not represent an obligation of, or an
interest in, Seller and is not insured or guaranteed by any government agency.
This Participation Certificate is limited in right of payment to certain
collections and recoveries respecting the Warehouse Loan, all as more
specifically set forth in the Participation Agreement.


Seller acknowledges that Participant may (and shall have the right to) pledge
the Ownership Interest, as evidenced by this Participation Certificate, to one
or more Federal Home Loan Banks (each, the “FHLB”) as collateral under an
Advances, Pledge and Security Agreement by and between Participant and such FHLB
(the “APSA”), and that such pledge shall remain in effect until such time as
Warehouse Borrower may repay the Warehouse Loan to which such Ownership Interest
relates, or Seller may reacquire the Ownership Interest according to the terms
of the Participation Agreement. Seller further acknowledges and agrees that
during such time as this Participation Certificate is pledged to the FHLB, (i)
Seller will hold the Mortgage Loan Documents in trust for the benefit of both
Participant and the FHLB, as their interests may appear, and (ii) the FHLB shall
have the right to take possession and ownership of the Ownership Interest
pursuant to the APSA. Seller further agrees to provide the FHLB with duplicate
copies of all notices or other communications to or from Participant pursuant to
the Participation Agreement with respect to the Ownership Interest.


IN WITNESS WHEREOF, Seller has caused this Participation Certificate to be duly
executed by its duly authorized officer.


NATTYMAC, LLC




By:    --------------------Specimen Only-----------------------


Name:    _________________________________________
            
Title:     _________________________________________


Dated: _____________________






SCHEDULE I


 
 
5.    Warehouse Loan Amount: $ XXXXX
 
6.    Date of Advance to Warehouse Borrower: ___________
 
7.    Ownership Interest: 100%
 
8.    Purchase Price: Par
 
9.    NattyMac shall retain all fees paid by Warehouse Borrower pursuant to the
Warehouse Agreement notwithstanding any provision of the Participation Agreement
to the contrary.
 







- End of Exhibit A -


INDS01 1524373v1


